Citation Nr: 1033848	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  05-36 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1966 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
that denied the above claim.

In July 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the evidence shows 
that the Veteran's erectile dysfunction more closely approximates 
a disability manifested by penile deformity with loss of erectile 
power.  The Veteran is currently in receipt of special monthly 
compensation based on loss of use of a creative organ.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for the assignment of a 20 percent disability rating for 
the service-connected erectile dysfunction have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.31, 4.115b, 
Diagnostic Code 7522 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any doubt regarding the extent of 
the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

While the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an increase 
in the disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

There is no diagnostic code which deals with erectile dysfunction 
exclusively.  The Veteran's erectile dysfunction is currently 
rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2008) 
[penis, deformity, with loss of erectile power].  Diagnostic Code 
7522 is deemed by the Board to be the most appropriate primarily 
because it is the only diagnostic code which includes loss of 
erectile power among its criteria.  The Board can identify 
nothing in the evidence to suggest that another diagnostic code 
would be more appropriate.

Diagnostic Code 7522 provides that deformity of the penis with 
loss of erectile power is rated 20 percent disabling, and the 
adjudicator is to review for entitlement to special monthly 
compensation (SMC) under 38 C.F.R. § 3.350.  38 C.F.R. § 4.115b.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when the 
required symptomatology is not shown.

In August 2003, the Veteran was granted service connection for 
erectile dysfunction secondary to his service-connected diabetes 
mellitus and was assigned a noncompensable rating under 
Diagnostic Code 7522.  In the June 2005 decision on appeal, the 
RO denied an increased rating for the Veteran's erectile 
dysfunction.  

The Veteran is seeking an increased disability rating for his 
service-connected erectile dysfunction, which is currently 
evaluated as noncompensable under Diagnostic Code 7522.  In the 
August 2003 decision, the Veteran was granted SMC under 38 U.S.C. 
§ 1114(k) due to loss of use of a creative organ.  Clearly then, 
the Veteran has loss of erectile power as evidenced by his 
receipt of SMC, in turn meaning that in order to meet the 
criteria for the higher 20 percent rating under DC 7522, he must 
also have physical deformity of his penis.

Following a careful review of the record, the Board finds that in 
affording the Veteran the benefit of the doubt, his overall 
disability picture is more analogous to the criteria for a 20 
percent rating under Diagnostic Code 7522.  Physical examination 
during the May 2005 VA examination conducted in connection with 
his increased rating claim revealed no deformity, ulceration or 
drainage of the penis and testicles were normal in size and 
consistency.  However, in an October 2005 letter, the Veteran's 
private physician noted that there was a 1.5 cm. palpable plaque 
at the base of the penis and the diagnoses included Peyronie 
disease and erectile dysfunction.  VA treatment records include a 
November 2005 chart entry in which the Veteran complained that he 
"almost has to squat to urinate because of the deformity of the 
penis."  

Pursuant to the Board remand, the Veteran was afforded another VA 
examination in September 2009.  Following a physical examination, 
the Veteran was diagnosed as having erectile dysfunction with 
impotence.  The examiner commented that this was the most severe 
form of erectile dysfunction.  The Veteran was also found to have 
Peyronie disease.  Regarding penile deformity, the examiner found 
that there was no evidence of a deformed penis on visual 
examination and explained that he was unable to determine the 
loss of erectile power as the Veteran has had longstanding 
erectile dysfunction with impotence and had not achieved an 
erection.  The examiner then opined that the Veteran's erectile 
dysfunction, impotence, and Peyronie disease were more likely 
caused by or the result of diabetes mellitus.  

According the Stedman's Medical Dictionary, Peyronie disease 
caused bending and pain on erection.  Stedman's Medical 
Dictionary 519 (27th ed. 2000).  Affording the Veteran the 
benefit of the doubt, the Board finds that the medical evidence 
of record and the Veteran's statements demonstrate that his 
disability includes a condition analogous to penile deformity.  
Therefore, because the Veteran also has the required loss of 
erectile power as evidenced by his receipt of SMC for loss of use 
of a creative organ, he is entitled to a higher 20 percent 
initial rating for his erectile dysfunction under Diagnostic Code 
7522.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Because, as already alluded to, 20 percent is the highest 
possible rating under Diagnostic Code 7522, there remains for 
consideration whether the Veteran is entitled to an even higher 
rating on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the rating criteria considered in this case reasonably 
describe the Veteran's disability level and symptomatology.  The 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation for the service-
connected erectile dysfunction is adequate and referral is not 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board does not find evidence that the Veteran's erectile 
dysfunction should be increased for any separate periods based on 
the facts found during the whole appeal period.  The evidence of 
record in connection with this claim supports the conclusion that 
the Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Complete notice in accordance with Vazquez-Flores was sent in 
July 2009 and the claim was readjudicated in a November 2009 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A 20 percent rating is granted for erectile dysfunction, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


